Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
Filed 11/27/19   Case 19-21640   Doc 183
